

117 SRES 210 ATS: Designating July 21, 2021, as “Glioblastoma Awareness Day”.
U.S. Senate
2021-05-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



III117th CONGRESS1st SessionS. RES. 210IN THE SENATE OF THE UNITED STATESMay 12, 2021Mr. Graham (for himself, Ms. Sinema, Mr. Kelly, Mr. Coons, Ms. Warren, Mr. Markey, Mr. Rubio, and Mr. Warnock) submitted the following resolution; which was considered and agreed toRESOLUTIONDesignating July 21, 2021, as Glioblastoma Awareness Day.Whereas approximately 13,000 new cases of glioblastoma will be diagnosed in the United States in 2021;Whereas glioblastoma is—(1)the most common malignant, cancerous brain tumor, accounting for approximately half of all primary malignant brain tumors; and(2)the most aggressive, complex, difficult to treat, and deadly type of brain tumor;Whereas it is estimated that more than 10,000 individuals in the United States will succumb to glioblastoma every year;Whereas the 5-year survival rate for glioblastoma patients is only 7.2 percent and the median length of survival for glioblastoma patients is only 8 months;Whereas glioblastoma is described as a disease that affects the essence of self, as the treatment and removal of glioblastoma presents significant challenges due to the uniquely complex and fragile nature of the brain, the primary organ in the human body that controls not only cognitive ability but also the actions of every organ and limb;Whereas, relative to other types of cancers, brain cancer has—(1)the highest per-patient initial cost of care, with an annualized mean net cost of care approaching $150,000; and(2)the highest annualized mean net costs for last-year-of-life care, with a cost of between $135,000 and $210,000 per patient, depending on the age and gender of a patient;Whereas, although research advances may fuel the development of new treatments for glioblastoma, challenging obstacles to accelerating progress toward new treatments for glioblastoma remain and there are no screening or early detection methods;Whereas, although glioblastoma was first described in medical and scientific literature in the 1920s, and despite its devastating prognosis, only 4 drugs and 1 medical device have been approved by the Food and Drug Administration to treat glioblastoma since the 1920s and the mortality rates associated with glioblastoma have changed little during the past 30 years;Whereas, as a promising first step since the first Glioblastoma Awareness Day, the National Cancer Institute established the Glioblastoma Therapeutics Network (referred to in this preamble as GTN) in 2020, as part of a national infrastructure to enhance and support the discovery and development of glioblastoma therapies, with an initial $6,000,000 available for multi-institutional GTN teams to drive therapeutic agents through pre-clinical studies and early-phase clinical trials necessary to rapidly evaluate potential treatments to advance toward cures and improved quality of life; andWhereas there is a need for greater public awareness of glioblastoma, including awareness of both—(1)the urgent unmet medical needs of glioblastoma patients; and(2)the opportunities for research and treatment advances for glioblastoma: Now, therefore, be it That the Senate—(1)designates July 21, 2021, as Glioblastoma Awareness Day;(2)encourages increased public awareness of glioblastoma;(3)honors the individuals who have lost their lives to glioblastoma, a devastating disease, or are currently living with it;(4)supports efforts to develop better treatments for glioblastoma that will improve the long-term prognosis and quality of life of individuals diagnosed with the disease;(5)expresses its support for the individuals who are battling brain tumors, as well as the families, friends, and caregivers of those individuals;(6)urges a collaborative approach to brain tumor research, which is a promising means of advancing the understanding and treatment of glioblastoma; and(7)encourages continued investments in glioblastoma research and treatments, including through the Glioblastoma Therapeutics Network and other existing brain tumor research resources.